Supplement Dated May 11, 2015 To the Current Prospectus and Statement of Additional Information Voya SpectraDirect Voya SpectraSelect Issued by Voya Insurance and Annuity Company Through Its Separate Account U This supplement updates the prospectus and statement of additional information (“SAI”) for your variable annuity contract and any subsequent supplements thereto. Please read it carefully and keep it with your copy of the prospectus and SAI for future reference. If you have any questions, please call Customer Service at 1‑800‑366‑0066. Important Information Regarding the Company Information about the Voya Insurance and Annuity Company found in your prospectus and/or Statement of Additional Information is deleted and replaced with the following: We are an Iowa stock life insurance company, which was originally organized in 1973 under the insurance laws of Minnesota. Prior to September 1, 2014 we were known as ING USA Annuity and Life Insurance Company.
